TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00141-CV






Carol Johnston, Appellant



v.



Byram Properties Inc., Gary Stillwell, and John D. Byram, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 94-03750, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 






PER CURIAM

	Appellant Carol Johnston filed a motion for extension of time to file an appeal bond on
March 10, 1997.   According to her motion, the appeal bond was due March 6, 1997; she requested an
extension until March 20, 1997.  The motion was not verified nor was it supported by certified copies of
the relevant court documents.

	The Clerk of this Court requested that Johnston file by March 31, 1997, an amended
motion that complied with Texas Rules of Appellate Procedure 19(d) and 73.  Johnston has not filed an
amended motion.  

	Correspondence from the Travis County District Court Clerk indicates that Johnston had
not filed a bond as of April 4, 1997.  An appellant must file both its appeal bond and a motion for extension
of time within fifteen days of the date it was due.  Tex. R. App. P. 41(a)(2).  Assuming that the bond was
due March 6, 1997, the latest date she could file an appeal bond was March 21, 1997.  

	This Court has no jurisdiction in the absence of a timely filed perfecting instrument.  Davies
v. Massey, 561 S.W.2d 799, 801 (Tex. 1978).  Since Johnston did not file an appeal bond within fifteen
days of the date it was due, we dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 60(a)(2).  We
also overrule Johnston's motion for extension of time to file an appeal bond.



Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:    May 8, 1997

Do Not Publish